FOR IMMEDIATE RELEASE March 19, 2008 Cintas Corporation Reports Third Quarter Fiscal 2008 Revenue Increases 8%; Net Income Increases 7% Earnings per Diluted Share Increase 10% CINCINNATI, March 19, 2008 Cintas Corporation (Nasdaq:CTAS) today reported revenue for the third quarter of fiscal 2008 of $976.0 million, a 7.8% increase from the previous year’s third quarter revenue of $905.4 million.Net income increased 6.6% to $81.8 million as compared to $76.7 million in last year’s third quarter.Earnings per diluted share were $0.53, a 10.4% increase over the $0.48 per diluted share achieved in last year’s third quarter. Scott D.
